Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary.
No statement of facts is brought to this court.
The only tangible thing found in the record which would ordinarily form a basis for action by this court is appellant's objections to the charge of the court. All of such objections turned upon a claim that certain instructions were not justified by the evidence. Manifestly it is impossible for the court to appraise such objections in the absence of the statement of facts.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.